DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-16 in application number 16/249,149.  Claims 1-16 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Response to Applicant Remarks
	Examiner conducted a new search in response to the filing of the RCE and the pending claims are no longer rejected under 35 U.S.C. 103 as obvious by WATERS in view of FERNANDEZ.  Applicant’s remarks in view of the amendments were found persuasive in so far as overcoming the prior ground of rejection.  Thus, a new combination of references was required and all claims stand rejected 35 U.S.C 103 as presented therein.

Claim Interpretation - 35 USC 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Independent claims 1 and 7 each recite limitations that are evaluated under the three-prong test set forth in MPEP § 2181, subsection I, to determine whether the language of the claims invokes 35 U.S.C. 112(f).

1.1		an encryption key generating unit configured for . . . generating an encryption key [. . .];
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
		decrypting the first encrypted data with the encryption key of the VLC signal of the LED to obtain voucher data stored in the user device [. . .];
1.3		a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and
		transmitting the second encrypted data to a verification [. . .];
1.4		and a second decrypting unit configured for 
		receiving and decrypting the third encrypted data from the verification center 
		[. . .] and transmitting the verification result of the voucher data of the user device to a voucher receiving terminal.
Claim 1 (emphasis for placeholder terms).  Claim 1 (Prong A) recites the emphasized placeholder terms, an encryption key generating unit, a first decrypting unit, and a second encrypting unit, as substitutes for “means” or step,” where these terms are each generic placeholder terms, linked by (Prong B) the transition phrase “configured for,” and these terms are not modified by (Prong C) sufficient structure, material, or acts for performing the claimed functions.

	In view of this interpretation under 35 U.S.C. 112(f), the placeholder terms, an encryption key generating unit, a first decrypting unit, and a second encrypting unit, are not given a sufficient description of structure in the Specification.  Each of the placeholder terms are a unit described as a component of the voucher auxiliary device 12.  Spec. at Fig. 1, 
The voucher verification auxiliary device 12 is used to auxiliarily verify the electronic voucher, and can be installed in equipment, e.g., voucher reading equipment, that a store uses to read the electronic voucher and be connected to a network. The voucher verification auxiliary device 12 comprises an encryption key generating unit 121, a first decrypting unit 10 122, a second encrypting unit 123 and a second decrypting unit 124.
Spec. at 5:6-10 (in view of Fig. 1).  The Specification is silent as to what a unit is or what components it may comprise.  There is no accompanying disclosure of any structure for a unit; for instance, that the unit comprises a memory or a processor; or even whether the unit is specifically hardware, software, or any combination therein.  Because there is no clearly linked corresponding structure in the specification, the claim raises issues under 112(a) and 112(b), discussed below.
	Claim 7 recites to:
7.1		an encryption key generating unit configured for . . . generating an encryption key [. . .];
7.2		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
		decrypting the first encrypted data with the encryption key of the VLC signal of the LED to obtain voucher data stored in the user device [. . .];
second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data [. . .] and
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device;
7.4		and a second decrypting unit configured for 
		receiving and decrypting third encrypted data from the verification center [. . .];
7.5		the verification center configured for 
		receiving and decrypting the second encrypted data from the voucher verification auxiliary device [. . .],
		 encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device after the voucher data of the user device is verified to be correct and the verification result is generated, and 
		transmitting the third encrypted data back to the second decrypting unit of the voucher verification auxiliary device for decryption;
7.6		 and a voucher receiving terminal configured for 
		receiving the verification result of the voucher data of the user device verified by the verification center from the second decrypting unit of the voucher verification auxiliary device.
Claim  7 (emphasis for placeholder terms).  Claim 1 (Prong A) recites the emphasized placeholder terms, an encryption key generating unit, a first decrypting unit, a second encrypting unit, a second decrypting unit, the verification center, and a voucher receiving terminal as substitutes for “means” or step,” where these terms are each generic placeholder terms, linked by (Prong B) the transition phrase “configured for,” and are not modified by (Prong C) sufficient structure, material, or acts for performing the claimed functions.
	Therefore, in accordance with MPEP 2181, the identified limitations of claims 7 with (Prong A) placeholder terms, (Prong B) transition phrase, and (Prong C) no modification for performing the claimed function, are interpreted under 35 U.S.C. 112(f).
	In view of this interpretation under 35 U.S.C. 112(f), the placeholder terms verification center and a voucher receiving terminal are given sufficient description of structure in the Specification to render their interpretation under 35 U.S.C. 112(f) in accordance with the requirements of 35 U.S.C. 112 (a) and (b).  See Spec. at 7:1-2 (“the verification center 13 is a server installed externally or in a cloud”); further at 6:12-13 (“the voucher
receiving terminal 14 is a point-of-sale (POS) terminal”).
	However, the placeholder terms, an encryption key generating unit, a first decrypting unit, and a second encrypting unit, are not given sufficient description of structure in the Specification so as to render the claims in accordance with 35 U.S.C. 112 (a) and (b).  See Spec. at 5:6-10 (in view of Fig. 1).  There is no accompanying disclosure of any structure for a unit; for instance, that the unit comprises a memory or a processor; or even whether the unit is specifically hardware, software, or any combination therein.  Because there is no clearly linked corresponding structure in the specification, the claim raises issues under 112(a) and 112(b), discussed below. 

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


	Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1, representative of claim 7, recites the following functions not supported by adequate written description in the Specification in accordance with the interpretation of the claims under 35 U.S.C. 112(f):
1.1		an encryption key generating unit configured for . . . generating an encryption key [. . .];
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
		decrypting the first encrypted data with the encryption key of the VLC signal of the LED to obtain voucher data stored in the user device [. . .];
1.3		a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and
		transmitting the second encrypted data to a verification [. . .];
1.4		and a second decrypting unit configured for 
		receiving and decrypting the third encrypted data from the verification center 

Claim 1 (emphasis for functional terms).  The Specification nowhere describes the memory or processor required by a structure, an encryption key generating unit, to perform the step of generating an encryption key.  Nor is the performed function of generating an encryption key, a function that would be understood, by a person having ordinary skill in the art before the effective filing date of the claimed invention, to constitute a non-specialized computer function.  Where the function generating is performed by a generic computer, unit, to perform a specialized computing function, the computer and algorithm must be disclosed in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.  With respect to the function of generating an encryption key, the Specification describes generating a QR code (Spec. at 6:28) but does not describe the requisite computer for implementing the function.
	Furthermore, the Specification nowhere describes a memory or processor required for a first decrypting unit to perform the function of decrypting, a second encrypting unit to perform the function of encrypting, or a second decrypting unit to perform the function of decrypting.  Each of these functions would be understood, by a person having ordinary skill in the art before the effective filing date of the claimed invention, to constitute a non-specialized computer function.  Where the functions of decrypting and encrypting are performed by a generic computer, unit, to perform a specialized computing function, the computer and algorithm must be disclosed in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.  With respect to the functions of decrypting and generating, the 
	Therefore claims 1 and 7 lack adequate written description to support the functions of  generating, decrypting, and encrypting under 35 U.S.C. 112(a), and claims 1-12 stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  As concluded under the “Claim Interpretation - 35 USC § 112(f)” section, claims 1-7 invoke 35 U.S.C. 112(f) although one or more claim limitations do not recite the word “means.”
	The claim limitations analyzed in the preceding 35 U.S.C. 112(f) section reciting at claims 1 and 7 analyzed the identified placeholder terms under the three-prong test of MPEP 2181.  Each of claims 1 and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The preceding “Claim Interpretation - 35 USC § 112(f)” section discusses each recited term with respect to its disclosure in the Specification, finding that there is 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4, 6-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication  US 20070232269 A1 (hereinafter “JUNG”) in view of U.S. Pre-Grant Publication  US 20170286873 A1 (hereinafter “GRIMAULD”), and further in view of Chinese Patent Publication CN 106779679 A (hereinafter “ZHAO”) (published 05/31/2017) (all citations to IP.com translation attached as NPL).

	Regarding claims, 1, 7, and 13, JUNG discloses:
1.	A voucher verification auxiliary device, comprising:
7.	A voucher verification auxiliary system, comprising:
13.	A voucher verification auxiliary method, comprising:
[0045] Referring to FIG. 1, a digital contents security system according to one exemplary embodiment of the present invention includes a rendering apparatus 100 which renders re-encrypted contents, and a mobile device 200 having a DRM (Digital Rights Management) agent. The rendering apparatus 100 includes a first transmission and reception unit 110, a first storage unit 120, a rendering unit 130, a display unit 140 and a first controller 150.
[0055] Meanwhile, according to one exemplary aspect of the present invention, the mobile device 200 in the secure consuming system of digital contents includes a second transmission and reception unit 210, a second storage unit 220, a DRM agent 230, and a second controller 240. The mobile device 200 may preferably be implemented as a memory card, a memory stick, or any adequate mobile storage medium. 
JUNG at 0045, 0055 (disclosing the claimed voucher verification auxiliary device as the mobile device 200 having a DRM (Digital Rights Management) agent).
1.1		an encryption key generating unit configured for, when a user device is approaching thereto, 
		generating an encryption key, wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
7.1		an encryption key generating unit configured for, when the user device is approaching thereto, 
		generating an encryption key, allowing the user device to encrypt the voucher data with the encryption key and generate first encrypted data, wherein the 
Claim Interpretation: The term allowing is non-functional and non-limiting because the claimed encryption key generating unit does not actually perform the allowing function; it states the intended use of the recited encryption key.
13.1		when a user device stored with voucher data is approaching a voucher verification auxiliary device, enabling an encryption key generating unit of the voucher verification auxiliary device to generate an encryption key for the user device to encrypt the voucher data with the encryption key to generate first encrypted data, wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
[0046] The first transmission and reception unit 110 receives key blocks from the mobile device 200 for the purpose of authentication. The authentication can be applied between the first controller 150 and the mobile device 200
[0052] The first controller 150 acquires the shared keys with the mobile device 200 for authentication, using the stored keys of the rendering apparatus 100 and the key blocks received from the first transmission and reception unit 110. That is, the first controller 150 extracts information corresponding to the keys of the rendering apparatus 100 from the key blocks received at the first transmission and reception unit 110, and decrypts the extracted information to acquire shared keys with the mobile device 200 for the purpose of authentication.
JUNG at 0046, 0052 (disclosing DRM agent as the first encryption unit generating the first encryption key, transmitted to the rendering apparatus).
transmits the key blocks of the mobile device 200 to the rendering apparatus 100 for the second controller 240 to share the session keys with the rendering apparatus 100, and to form a secure channel. The second transmission and reception unit 210 may receive authentication information from the rendering apparatus 100 in the case of public key authentication with the rendering apparatus 100.
JUNG at 0057 (disclosing the transmission of the data from the device to the apparatus).
Claim Interpretation:	(I)  Throughout this action, the term voucher auxiliary data is interpreted simply as data in the context of the disclosure of JUNG; the secondary reference explicitly discloses that this data is “electronic data,” notwithstanding that voucher auxiliary is descriptive language in so far as it is a written description of the content of the data.  (II)  The above limitation (13.1) is part of the method claim and the clauses:  for the user device to encrypt the voucher data with the encryption key to generate first encrypted data  and  a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device.  This language describes the intended use of the user device when the structure and function of the user device itself is outside the scope of the claim.
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
		decrypting the first encrypted data with the encryption key of the VLC signal of the LED to obtain voucher data stored in the user device, wherein the encryption key of the VLC signal of the LED encrypts the voucher data of the user device to generate the first encrypted data;
7.2		a first decrypting unit configured for 
		receiving the first encrypted data from the user device and
decrypting the first encrypted data with the encryption key of the VLC signal of the LED generated by the encryption key generating unit to obtain the voucher data of the user device;
13.2		 enabling a first decrypting unit of the voucher verification auxiliary device to read the first encrypted data and decrypt the first encrypted data with the encryption key of the VLC signal of the LED to obtain the voucher data of the user device;
[0078] With reference to FIG. 3, when the renderable contents are stored in the rendering apparatus 100, or provided by the contents provider (not shown), the DRM agent 230 decrypts the renderable contents using the secret key of the DRM-protected contents. That is, when the selected contents are determined to be renderable as shown in FIG. 3, the DRM agent 230 decrypts the DRM-protected contents which are received via the second transmission and reception unit 210. When the renderable contents are stored in the second storage unit 220 as shown in FIG. 4, the DRM agent 230 decrypts the renderable contents read in from the second storage unit 220 using the secret key of the DRM-protected contents.
JUNG at 0078 (disclosing the DRM agent implementing the steps of the first decrypting unit).
1.3		a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device, the verification center encrypting a verification result generated as a result of the verification of the voucher data of the user device to generate third encrypted data and transmitting the third encrypted data to the voucher verification auxiliary device, wherein the verification result of the voucher data of the user device is obtained after the verification center decrypts the second encrypted data from the second encrypting unit of the voucher verification auxiliary device and a voucher verification process is performed;
Claim Interpretation: The steps recited as performed by the verification center (italicized) are outside of the scope of independent claim 1, which is directed to the voucher auxiliary device, only.  Moreover, the present limitation recites to steps performed by a “second encrypting unit for” as a component of the claimed device.
7.3		 a second encrypting unit configured for encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device;
13.3		 enabling a second encrypting unit of the voucher verification auxiliary device to encrypt the voucher data of the user device to generate and transmit second encrypted data to a verification center for verification of the voucher data of the user device;
[0059] The second transmission and reception unit 210 additionally transmits the contents, which are re-encrypted with the session keys by the second controller 240, to the rendering apparatus 100. The contents are transmitted to the rendering apparatus 100 in the form of streaming data.
[0079] The second controller 240 then encrypts the decrypted contents, using the session keys in operation S270.
[0080] The second transmission and reception unit 210 transmits the re-encrypted contents to the rendering apparatus 100 in operation S280. The re-encrypted contents may be transmitted in the forming of streaming data.
JUNG at 0059 (disclosing the transmission of the re-encrypted contents by the second encrypting unit where the contents are transmitted to the apparatus as opposed to the recited verification 
Claim Interpretation: The recitation to enabling in claim 13 is non-functional, and only limits the second encryption unit in so far as the recited prior art must not disclose that it “disables” the second encryption unit to be applicable.
1.4		and a second decrypting unit configured for receiving and decrypting the third encrypted data from the verification center to obtain the verification result corresponding to the voucher data of the user device and transmitting the verification result of the voucher data of the user device to a voucher receiving terminals.
7.4		and a second decrypting unit configured for receiving and decrypting third encrypted data from the verification center to obtain a verification result generated as a result of the verification of the voucher data of the user device;
[0081] The first controller 150 decrypts the re-encrypted contents which are received via the first transmission and reception unit 110, and outputs the decrypted data in operation S290.
[0082] That is, the first controller 150 decrypts the received re-encrypted contents using the session keys, and outputs the decrypted contents to the rendering unit 130. The rendering unit 130 processes the decrypted contents and outputs the contents in the viewable or audible format. As a result, the user can view or listen to the selected contents.
JUNG at 0081-82 (disclosing the first controller as receiving the second encrypted data and decrypting the second encrypted data).
13.4		 enabling the verification center to decrypt the second encrypted data from the second encrypting unit of the voucher verification auxiliary device to obtain the voucher data of the user device, to generate a verification result after the voucher data of the user device is verified as a legal voucher, to encrypt the verification result to generate third 
Claim Interpretation: This entire limitation (13.4) is outside the scope of the method claim 13, as the method claim is directed to steps performed by the voucher auxiliary device.  Such a method claim cannot in turn recite steps to be performed by an entirely separate structure.
7.5		the verification center configured for receiving and decrypting the second encrypted data from the voucher verification auxiliary device to obtain the voucher data of the user device,
		 encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device after the voucher data of the user device is verified to be correct and the verification result is generated, and 
		transmitting the third encrypted data back to the second decrypting unit of the voucher verification auxiliary device for decryption;
JUNG at 0081-82 (disclosing the first controller as receiving the second encrypted data and decrypting the second encrypted data, where the decryption step by the first apparatus yields the DRM content).
7.6		 and a voucher receiving terminal configured for receiving the verification result of the voucher data of the user device verified by the verification center from the second decrypting unit of the voucher verification auxiliary device.  
However, JUNG does not explicitly disclose:
at (1.1, 7.1, 13.1) when a user device is approaching thereto . . . wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible 
at (1.2, 7.2, 13.2) the VLC signal of the LED;
at (1.3, 7.3, 13.3) a verification center for verification;
at (1.4, 7.4, 13.4) second decrypting unit configured for receiving and decrypting third encrypted data . . . the verification center to obtain a verification result generated as a result of the verification of the voucher data of the user device;
at (7.5)  encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device after the voucher data of the user device is verified to be correct and the verification result is generated, and 
transmitting the third encrypted data back to the second decrypting unit of the voucher verification auxiliary device for decryption;
at (7.6) and a voucher receiving terminal configured for receiving the verification result of the voucher data of the user device verified by the verification center from the second decrypting unit of the voucher verification auxiliary device.
GRIMAULT discloses an electronic ticket system:
1.1		an encryption key generating unit configured for, when a user device is approaching thereto, 
		generating an encryption key, wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) 
7.1		an encryption key generating unit configured for, when the user device is approaching thereto, 
		generating an encryption key, allowing the user device to encrypt the voucher data with the encryption key and generate first encrypted data, wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
13.1		when a user device stored with voucher data is approaching a voucher verification auxiliary device, enabling an encryption key generating unit of the voucher verification auxiliary device to generate an encryption key for the user device to encrypt the voucher data with the encryption key to generate first encrypted data, wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
[0087] When the user presents his handheld device to the access terminal, an NFC communication is established between the terminal and the NFC SIM card contained in the handheld device of the user. The terminal can then communicate with the SIM card in order to read the ticket previously saved. The applet of the SIM then makes it possible to authenticate the user, only the SIM card of which has the private key corresponding to the public key contained in the ticket.
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
decrypting the first encrypted data with the encryption key of the VLC signal of the LED to obtain voucher data stored in the user device, wherein 
		the encryption key of the VLC signal of the LED encrypts the voucher data of the user device to generate the first encrypted data;
7.2		a first decrypting unit configured for 
		receiving the first encrypted data from the user device and
		decrypting the first encrypted data with the encryption key of the VLC signal of the LED generated by the encryption key generating unit to obtain the voucher data of the user device;
13.2		 enabling a first decrypting unit of the voucher verification auxiliary device to read the first encrypted data and decrypt the first encrypted data with the encryption key of the VLC signal of the LED to obtain the voucher data of the user device;
[0035] The security procedure implemented according to the invention is extremely simple: the ticket sent by the ticket provider comprises a public key for the SIM card of the user, whereas the security element (SIM card) conventionally comprises the corresponding private key. If the random is correctly signed by the SIM card, the access control apparatus will be able to decrypt it by means of the public key contained in the ticket, thus authenticating the SIM card and therefore the user of the handheld device.
GRIMAULT at 0035 (disclosing the access control device, as the recited voucher auxiliary device, receiving data encrypted with a public key provided by the ticket provider, such that the access control device and decrypt the received data to access the ticket the voucher data of the user device.).
1.3		 a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
transmitting the second encrypted data to a verification center for verification of the voucher data of the user device, the verification center encrypting a verification result generated as a result of the verification of the voucher data of the user device to generate third encrypted data and 
		transmitting the third encrypted data to the voucher verification auxiliary device, wherein 
		the verification result of the voucher data of the user device is obtained after the verification center decrypts the second encrypted data from the second encrypting unit of the voucher verification auxiliary device and a voucher verification process is performed;
7.3		 a second encrypting unit configured for 
		encrypting the voucher data of the user device decrypted by the first decrypting unit to generate second encrypted data and 
		transmitting the second encrypted data to a verification center for verification of the voucher data of the user device;
13.3		 enabling a second encrypting unit of the voucher verification auxiliary device to encrypt the voucher data of the user device to generate and transmit second encrypted data to a verification center for verification of the voucher data of the user device;
[0121] When the user is correctly authenticated (via his SIM card) and the date is valid, the terminal sends, during a step E24, the “business” fields of the ticket (M1, M2: name of the concert, date, seat number, etc.) to the business server (6). The business server verifies (E30) that the business fields are correct. If they are incorrect, the process stops and the terminal does not give access to the service.
[0122] The business server has the signature (S3) of the ticket verified (step E31) by the server (7) for verifying the signatures, since the server (7) has the public key of the service provider that has signed the ticket. If the signature of the ticket is valid, the business server sends to the terminal (E32) its agreement in order to authorize the user to access the service, i.e., in this case, enter the hall. The terminal opens the frame (E25) and the user can go in.
GRIMAULT at 0121-22 (disclosing the business server as verifying the voucher data received from the user device and transmitted to the business server from the access control device).
1.4		and a second decrypting unit configured for
		receiving and decrypting the third encrypted data from the verification center to obtain the verification result corresponding to the voucher data of the user device and transmitting the verification result of the voucher data of the user device to a voucher receiving terminals.
GRIMAULT at 0121-22 (disclosing the access control device as the terminal such that the voucher data is received at the terminal, i.e., in GRIMAULT the access control device is a terminal that performs the steps of the voucher auxiliary device as they occur between the user device and business server as verification center).
7.4		and a second decrypting unit configured for receiving and decrypting third encrypted data from the verification center to obtain a verification result generated as a result of the verification of the voucher data of the user device;
13.4		 enabling the verification center to decrypt the second encrypted data from the second encrypting unit of the voucher verification auxiliary device to obtain the voucher data of the user device, to generate a verification result after the voucher data of the user device is verified as a legal voucher, to encrypt the verification result to generate third encrypted data, and to transmit the third encrypted data back to a second decrypting unit of the voucher verification auxiliary device;
[0088] The terminal (B) converses moreover with a “business” server (7) for verifying the tickets, which itself is linked to a server for verifying the signatures having the public key of the service provider (5) and verifies that the signature of the ticket (i.e. the signature by the service provider) is correct. These two servers are, according to this example, local servers. They can alternatively be located in the terminal itself or in a local network, or else in the wide area network.
7.5		the verification center configured for receiving and decrypting the second encrypted data from the voucher verification auxiliary device to obtain the voucher data of the user device,
		 encrypting the verification result to generate the third encrypted data decrypted by the second decrypting unit of the voucher verification auxiliary device after the voucher data of the user device is verified to be correct and the verification result is generated, and 
		transmitting the third encrypted data back to the second decrypting unit of the voucher verification auxiliary device for decryption;
[0122] The business server has the signature (S3) of the ticket verified (step E31) by the server (7) for verifying the signatures, since the server (7) has the public key of the service provider that has signed the ticket. If the signature of the ticket is valid, the business server sends to the terminal (E32) its agreement in order to authorize the user to access the service, i.e., in this case, enter the hall. The terminal opens the frame (E25) and the user can go in.
7.6		 and a voucher receiving terminal configured for receiving the verification result of the voucher data of the user device verified by the verification center from the second decrypting unit of the voucher verification auxiliary device.  
	The combination of JUNG and GRIMAULT do not explicitly disclose that the data sent from the verification center is again encrypted, as the recited third encrypted data, and subsequently decrypted at the voucher auxiliary device by a second decrypting unit.  However, both JUNG and GRIMAULT disclose the elements in separate embodiments.  In JUNG, there is a second decrypting unit for decrypting second encrypted data; there is no server or verification 
	 However, the combination of JUNG in view of GRIMAULT does not disclose:
at (1.1, 7.1, 13.1) wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
at (1.2, 7.2, 13.2) the VLC signal of the LED;
ZHAO discloses a mobile payment system based on visible light communication (VLC):
1.1		an encryption key generating unit configured for, when a user device is approaching thereto, 
wherein the voucher verification auxiliary device controls a light emitting diode (LED) to generate a visible light communication (VLC) signal with the encryption key, and a camera of the user device receives the VLC signal with the encryption key from the LED of the voucher verification auxiliary device;
For subscriber equipment, can be with existing luminescent device such as screen as light source, such as LED screen or LED camera light compensating lamp etc., and coding and modulation, light source drive and also can utilize existing processor operation driver to realize.
ZHAO at 3.
The VISIBLE LIGHT EMISSION unit comprises: Coding and modulation module are used for information being encoded and modulating; Light source is for example LED screen or LED camera light compensating lamp; With Light source driver module is used for according to the information-driven light source luminescent after modulation; With Control module is used for activating described VISIBLE LIGHT EMISSION unit described payment information is sent to payment terminal.
ZHAO at 12 (claim 1).
Subscriber equipment 200 can work to carry out mobile payment under single work pattern, only send information to payment terminal that is. In another embodiment, subscriber equipment 200 also can work to carry out mobile payment under dual-mode. Under this dual-mode, subscriber equipment 200 also comprises for the receiving element 250 that receives the message of being sent by payment terminal 300. Receiving element 250 can be to be similar to the visible light receiving element of describing in conjunction with Fig. 3 after a while, for example for smart mobile phone, can use camera as photoelectric conversion module, the light signal that comprises message that payment terminal 300 is sent converts electric signal to, then the electric signal solution is in harmonious proportion decoding with message recovery.
ZHAO at 5.
1.2 		a first decrypting unit configured for 
		receiving first encrypted data from the user device and 
the VLC signal of the LED to obtain voucher data stored in the user device, wherein 
		the encryption key of the VLC signal of the LED encrypts the voucher data of the user device to generate the first encrypted data;
ZHAO at 5 (“Under this dual-mode, subscriber equipment 200 also comprises for the receiving element 250 that receives the message of being sent by payment terminal 300.”).
	Where JUNG discloses the secure device with first and second encryption and decryption steps; and where GRIMAULT disclose an electronic ticket system involving authentication by cryptographic signature; and where ZHAO further closes a payment system with user device and terminal operating via VLC; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the secure system of JUNG to implement the ticketing encryption steps of GRIMAULT, where device authentication occurs by the VLC system of ZHAO to a predictable result because each is a system involving cryptographic steps to exchange information between a requesting device and a terminal.  Therefore independent claims 1, 7, and 13 are rendered obvious by JUNG in view of GRIMAULT and further in view of ZHAO.

	Regarding claim(s) 2, 10, and 14, ZHAO discloses:
2.1		the first transmission interface employs VLC technique. 
10.1		 the encryption key is transmitted between the user device and the voucher verification auxiliary device by VLC technique.
14.1		 the encryption key is transmitted between the user device and the voucher verification auxiliary device by VLC technique.
is encrypted transaction data, whole payment system can also utilize various means to improve security, for example the mode user with safety distributes accounts information, by the certificate verification center user's digital certificate being verified etc., and particularize no longer here. Subscriber equipment 200 also comprises VISIBLE LIGHT EMISSION unit 220, and it can come transmission information according to the visible light communication technology that defines in IEEE 802.15.7-2011 for example. VISIBLE LIGHT EMISSION unit 220 comprises coding and modulation module 221, light source driver module 222 and light source 223.
ZHAO at 4 (disclosing that the information transmitted via VLC is encrypted information including certificates).  Therefore claim 2, 10, and 14, are rendered obvious by JUNG in view of GRIMAULT.

	Regarding claim(s) 4 ZHAO discloses:
	The voucher verification auxiliary device of claim 1, wherein 
		the second encrypting unit transmits the second encrypted data via a third transmission interface to the verification center, and
4.1		the third transmission interface employs WiFi technique.
Similar with subscriber equipment 200, payment terminal 300 also can be worked under single work pattern and dual-mode. Under single work pattern, payment terminal 300 only receives information from subscriber equipment. Under dual-mode, payment terminal 300 also comprises for send the transmitter unit 350 of message to subscriber equipment 200.Receiving element 350 can be to be similar to the front in conjunction with the VISIBLE LIGHT EMISSION unit that Fig. 2 describes, and also can use other communication technologys, such as bluetooth, infrared, Cellular Networks and Wifi etc.
ZHAO at 6 (disclosing that the terminal, in communicating to other devise, has multiple interfaces in addition to VLC, including WifFi.).  Therefore claim 4 is rendered obvious by JUNG in view of GRIMAULT.

	Regarding claim(s) 6, 12, and 16,GRIMAULT discloses:
		The voucher verification auxiliary device of claim 1, wherein 
6.1		the voucher receiving terminal is a point-of-sale (POS) terminal or electronic access control equipment.
[0119] The terminal receives the signature S{A} during the step E22 and then verifies (E23), using the public key of the user, that it read in the ticket, that the signature of this random number has indeed been produced with the private key of the user. If the step E23 fails, the process stops and the terminal does not give access to the service.
GRIMAULT at 0119 in view of Figs. 1, 2, and 4.  The GRIMAULT reference explicitly uses the exact term “access control device” as its term of art throughout its disclosure.
Therefore claim 6, 12, and 16 are rendered obvious by JUNG, in view of GRIMAULT, and further in view of ZHAO .

	Regarding claim(s) 8, JUNG discloses:
	The voucher verification auxiliary system of claim 7, wherein
8.1		the user device includes a first encrypting unit configured for encrypting the voucher data with the encryption key to obtain the first encrypted data.
JUNG at 0052 (disclosing the first controller as the first encrypting unit) (“That is, the first controller 150 extracts information corresponding to the keys of the rendering apparatus 100 from the key blocks received at the first transmission and reception unit 110, and decrypts the extracted information to acquire shared keys with the mobile device 200 for the purpose of authentication.”).  Therefore claim 8 is rendered obvious by JUNG in view of GRIMAULT.

	Regarding claim(s) 9, GRIMAULT discloses:
the verification center comprises:
	The voucher verification auxiliary system of claim 7, wherein
9.1		a third decrypting unit configured for receiving and decrypting the second encrypted data to obtain the voucher data;
9.2		a voucher data verifying unit configured for verifying the voucher data;
9.3		a voucher data storing unit configured for storing corresponding contents of a plurality of voucher data and capturing the corresponding contents as the verification result after the voucher data is verified successfully;
9.4		and a third encrypting unit configured for encrypting the verification result to generate the third encrypted data.
[0121] When the user is correctly authenticated (via his SIM card) and the date is valid, the terminal sends, during a step E24, the “business” fields of the ticket (M1, M2: name of the concert, date, seat number, etc.) to the business server (6). The business server verifies (E30) that the business fields are correct. If they are incorrect, the process stops and the terminal does not give access to the service.
[0122] The business server has the signature (S3) of the ticket verified (step E31) by the server (7) for verifying the signatures, since the server (7) has the public key of the service provider that has signed the ticket. If the signature of the ticket is valid, the business server sends to the terminal (E32) its agreement in order to authorize the user to access the service, i.e., in this case, enter the hall. The terminal opens the frame (E25) and the user can go in.
GRIMAULT at 0121-22 (disclosing the business server as verifying the voucher data received from the user device and transmitted to the business server from the access control device).
	GRAIMAULT does not explicitly disclose: a third decrypting unit, a voucher data verifying unit, and a third encrypting unit.
	However, GRIMAULT does discloses these elements with respect to embodiments of the user device, access control device, as opposed to the business server:
suitable for communicating with the security element C, via a first communication interface (I1). 
[0116] During a step E20, the terminal reads the key reference (C1) and the algorithm reference (C2) to be used at the SIM card for the signature of the random which will follow. Advantageously, there is only a single private key in the SIM card and a single signature algorithm for all of the services, which simplifies the SIM card, while preventing any specificity for the various services.
[0117] During an authentication step E21, the terminal sends to the NFC SIM a randomly generated number, also called a random. The fact of having a different random number on each occasion makes it possible to prevent a person who has succeeded in recovering a signature of an old random number from being able to reuse it.
[0118] The SIM card receives the random (A) during a step E14. During the step E15, the card signs it by using the private key thereof, and sends back the signed random S{A} to the terminal. In order to sign the random number, the applet uses cryptographic libraries of the SIM card which are well known to a person skilled in the art. It will be noted that only the SIM card of the user of the handheld device possesses this key, which means that the user is subjected to strong authentication by virtue of this signature.
[0119] The terminal receives the signature S{A} during the step E22 and then verifies (E23), using the public key of the user, that it read in the ticket, that the signature of this random number has indeed been produced with the private key of the user. If the step E23 fails, the process stops and the terminal does not give access to the service.
[0120] When the SIM card of the user is correctly authenticated, the terminal verifies, during the step E24, the validity date of the ticket: if it is incorrect, the process stops and the terminal does not give access to the service.
[0121] When the user is correctly authenticated (via his SIM card) and the date is valid, the terminal sends, during a step E24, the “business” fields of the ticket (M1, M2: name of the concert, date, seat number, etc.) to the business server (6). The business server verifies (E30) that the business fields are correct. If they are incorrect, the process stops and the terminal does not give access to the service.
GRIMAULT at 0095, 0116-121 (disclosing the user device with SIM card performing the steps of decrypting, verifying, and encrypting).  It would be obvious to a person having ordinary skill in the art when viewing the disclosure of GRIMAULT that where the recited steps are disclosed as performed in structures of the user device and terminal, that these steps are also performed by .

	Claims 3, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GRIMAULT in view of GRIMAULT, in view of ZHAO, and further in view of U.S. Pre-Grant Publication US 2019/0244198 A1 (hereinafter “WATERS”).

	Regarding claim(s) 3, 11, and 15, JUNG discloses:
	The voucher verification auxiliary device of claim 1, wherein
3.1		 the first decrypting unit receives the first encrypted data from the user device via a second transmission interface,
JUNG 0051-52 in view of Fig. 1 (disclosing the DRM user device of JUNG as the voucher auxiliary device with first decrypting unit).
3.2		 the first encrypted data is a QR code, and the second transmission interface is a QR code reader.
JUNG does not disclose: at (3.1) via a second transmission interface; at (3.2) the first encrypted data is a QR code, and the second transmission interface is a QR code reader
	ZHAO discloses a second transmission interface at the payment terminal:
3.1		 the first decrypting unit receives the first encrypted data from the user device via a second transmission interface,
Similar with subscriber equipment 200, payment terminal 300 also can be worked under single work pattern and dual-mode. Under single work pattern, payment 
ZHAO at 6 (disclosing that the terminal, in communicating to other devise, has multiple interfaces in addition to VLC, including WifFi.).
	Therefore JUNG in view of GRIMAULT in view of ZHAO disclose at (3.1) the first decrypting unit receives the first encrypted data from the user device via a second transmission interface. 
	However, the combination of JUNG in view of GRIMAULT in view of ZHAO do not explicitly disclose at (3.2) the QR code and the . . . QR code reader.
	WATERS discloses:
3.2		 the first encrypted data is a QR code, and the second transmission interface is a QR code reader.
[0091] The originator 130 may desire to send data 100 (e.g., a QR code 200, 210 and/or an encrypted QR code 220 as shown in FIG. 9) from originator's device to a recipient 155 (i.e., recipient's device). Originator 130 registers with the security provider 175 and receives a widget 150 to process data transmissions securely (e.g., to decrypt encrypted QR code(s)). (The widget is preferably a stand-alone portable application installed and executed on web pages, to offer site visitors enhanced functionality from a third party.)
WATERS at 0091 (disclosing the first encrypted data as a QR code, encrypted with the encryption key received via the widget at independent claim 1, and scanned as an input into the auxiliary device.).
	WATERS is analogous art to JUNG, GRIMAULT, ZHAO, and the present invention because WATERS discloses a security module which performs cryptographic steps to verify the validity of a QR code between a user and recipient terminal.
.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GRIMAULT in view of GRIMAULT, in view of ZHAO, and further in view of .S. Pre-Grant Publication US 2020/0065808 A1 (hereinafter “FERNANDEZ”).

	Regarding claim(s) 5 the combination of JUNG in view of GRIMAULT in view of ZHAO do not explicitly disclose: the fourth transmission interface is a USB interface.
	While ZHAO at 6 discloses multiple interfaces for transmission analogous to a USB interface, ZHAO does not disclose a USB interface.
	FERNANDEZ discloses a USB interface:
5.1		the fourth transmission interface is a USB interface.
[0005] Some embodiments may provide a consumer interaction module (or "mobile ticketing module") that may be able to interact with a POS terminal, such 
FERNANDEZ at 0005 (disclosing that the mobile ticketing module connects to the POS terminal via a USB interface, where the fourth transmission interface is precisely the interface between the auxiliary device and the POS terminal.
	FERNANDEZ is analogous art to JUNG, GRIMAULT, ZHAO, and the present invention because FERNANDEZ discloses a mobile ticketing module.
	JUNG discloses the secure device with first and second encryption and decryption steps; GRIMAULT disclose an electronic ticket system involving authentication by cryptographic signature; ZHAO discloses a payment system with user device and terminal operating via VLC; and FERNANDEZ discloses the ticket module with the USB interface.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the secure system of JUNG to implement the ticketing encryption steps of GRIMAULT, where device authentication occurs by the VLC system of ZHAO, to include the USB interface of FERNANDEZ to a predictable result.  This is because each system involves cryptographic steps to exchange information between a requesting device and a terminal.  
Therefore claim 5 is rendered obvious by JUNG in view of GRIMAULT, in view of ZHAO, and further in view of FERNANDEZ.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685